Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Status of Claims
	Claims 1-20 are pending. Claim 4 is canceled and claims 1, 5, 6, 13, 19 and 20 are amended. Claims 1-3 and 5-20 are pending.

Response to Arguments
	Applicant’s arguments with regard to the prior art rejections have been considered and are persuasive. The rejections are withdrawn in view of the incorporation of claim 4 into the independent claims as claim 4 was not previously rejected by the prior art.
	Applicant’s arguments with regard to 101 rejection have been considered but are not persuasive. 
	Applicant argues:
	1 - The examiner applies an improper standard to the analysis – that in order for a claim to be patent eligible, it, or the specification, must recite how certain computations are performed, and why the computation is an advancement in the art.
	The examiner asserts that this argument is unpersuasive as the office action does not state or suggest that the claims or the specification must recite how certain computations are performed and/or why the computation is an advancement in the art.
	2 – The claims recite a technical solution. The claims disclose a specific methodology for processing invoices in an electronic medium. It is often difficult for computing devices to identify information about the entity being invoiced, the applicable rates and information about applicable exemptions.
	The examiner asserts that a technical solution implies that the claims improve the operation of a computer, technology or technical field. In the present case, as the claims are directed to processing invoices to identify information about the entity being invoiced, the examiner can see no improvement in the way in which a computer operates. As claimed, the computer performs the steps of extracting data, labeling and selecting data (indexing), retrieving data, comparing data, quantifying data and displaying the results of the computation. In no way do the claims recite or suggest that the computer is performing operations previously unknown to computers or using a technology previously unknown. The claims recite a text parsing algorithm, an artificial intelligence algorithm, robotic processing algorithm or a search algorithm, and an API to perform at least some of these operations. These elements are generically recited such that they do not convey the use of any particular machine and are not recited in any particular arrangement that connotes some advance.
	The examiner asserts that a “specific methodology”, in and of itself, is not indicative of patent-eligibility. Per MPEP 2106.04(d)(I), “a specific way of achieving a result is not a stand-alone consideration in Step 2A Prong Two.”
	The examiner asserts that the argument pertaining to the difficulty of computing devices to identify information…appears to suggest that the claims are eligible per the court’s decision in McRo, however, McRo was found eligible because it improved an existing technological process (MPEP 2106.04(d)(I)) while the same cannot be said of the present claims.
	3 – The claims are inextricably tied to computer technology The claims overcome a problem specifically arising in the realm of computer technology: how to electronically process invoices via optical character recognition systems on invoices that do not have sufficient information to identify overages. See similar cases such as DDR Holdings. Moreover, the claims inherently require a computer to use an artificial intelligence algorithm.
	The examiner asserts that the applicant liberally applies the meaning of “a problem specifically arising in the realm of computer technology”. The claims are directed to the processing of invoices to identify overages, which is not a problem particular to the internet but is a business problem. The claims merely apply technology to the business problem. The court in DDR found that the claim had additional elements that amounted to significantly more than the abstract idea, because they modified conventional Internet hyperlink protocol to dynamically produce a dual-source hybrid webpage, which differed from the conventional operation of Internet hyperlink protocol that transported the user away from the host’s webpage to the third party’s webpage when the hyperlink was activated. The claims in DDR were directed to systems and methods of generating a composite webpage, which is inherently tied to computer technology, in contrast to the present claims.
	The assertion that the use of artificial intelligence requires a computer is obvious however, the appropriate question is whether or not the analysis of invoices to determine overages requires a computer. This assertion is not convincing.
	4 - For context, in setting forth analysis of Prong 2 of Step 2A, the Examiner asserts that the judicial exception is not integrated into a practical application because the additional elements simply apply the process to a generic computing device. Office Action, p. 4. This conclusion, however, fails to give weight to all additional elements of the claims. Amended claim 1, for example, recites a text parsing algorithm to label data in an database, and applies at least one of an artificial intelligence algorithm, robotic processing algorithm, and a search algorithm to retrieve additional information associated with the selected first category of labeled elements from external sources.
	The examiner asserts that the above argument is moot as the elements in question are part of the amended subject matter subject to analysis in the present office action and not the prior office action.
 	5 -  Applicant asserts that, even if found to recite a judicial exception, the claims, when properly considered, set forth an ordered combination that is non-conventional and a non-generic arrangement of elements, and thus are significantly more.
	The examiner asserts that the claims do not specify any particular arrangement of the claimed elements. The claimed merely recites that the elements are “applied”. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
 	Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

 	Claim(s) 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s):
1. A computer implemented method for identifying potential cost savings and
making recommendations to achieve the cost savings, the computer implemented
method comprising:
 	extracting a plurality of digital data from an invoice associated with an entity, the digital data comprising a plurality of elements;
 	labeling, in a database, the plurality of elements from the digital data by applying a text parsing algorithm to the extracted plurality of digital data, the text parsing algorithm identifying the plurality of elements in the extracted digital data, wherein each label is associated with a category;
 	selecting a first category of labeled elements from the plurality of labeled
elements within the database, the first category of data including information about an entity;
 	applying the first category of labeled element data to at least one of an artificial
intelligence algorithm, robotic processing algorithm, and a search algorithm to retrieve additional information associated with the selected first category of labeled elements, the additional information being obtained from at least one of a plurality of external sources, the additional information not being available in the extracted plurality of digital data, at least one additional entity characteristic, the at least one additional entity characteristic comprising entity industry, entity geographic location of operation, entity revenue, and a number of employees employed by the entity;
using the first category of labeled elements and the additional information to
retrieve corresponding service optimization data from a service optimization database, the service optimization data comprising data associated with costs associated with at least one service; 
comparing at least one of the plurality of elements from the invoice data with
the service optimization data to identify at least one overage, the at least one overage comprising at least one of a cost reduction opportunity associated with the service and a billing error associated with the service;
computationally quantifying an overage amount; and
providing, via an application programming interface (API), at least one of the invoice data, the service optimization data, the identified at least one overage, and the quantified overage amount.
	
	The abstract idea as underlined above are mental processes including an observation, evaluation, judgement or opinion. 
	The examiner’s analysis is based on a review of the decisions by the courts in FairWarning v. Iatric and Content Extraction v. Wells Fargo. 
	In FairWarning the court found that the claims were directed to an abstract idea “the concept of analyzing records of human activity to detect suspicious behavior.” The court found that the patented method…collects information…analyzes the information…to determine if the activity indicates improper access, and provides notification if it determines that improper access has occurred.
	Similarly, the present claims collect information (obtaining invoice data and service optimization data), analyzes the information (comparing the invoice data with the service optimization data to identify at least one overage and quantifying an overage amount), and provides notification (assuming an overage has been identified, of the overage, the overage amount and the data used to identify the overage).
	The court in Content Extraction found that methods of extracting, recognizing and storing data from hard-copy documents are drawn to an abstract idea of collecting data, recognizing certain data within the collected data set, and storing that recognized data in memory.
	Similarly, the present claims recite the process of obtaining invoice data, and recognizing a plurality of elements from the invoice data. The specification discloses that the information relevant to the auditing process is extracted from the invoice data and that the extracted relevant information may be stored in a data store for later reference and/or processing (Para’s. 05 and 043). 
	Each of these abstract ideas are mental processes according to MPEP 2106.04(a)(2)(III)(C-D).
 	This judicial exception is not integrated into a practical application because the additional limitations comprising a text parsing algorithm and artificial intelligence/robotic processing and search algorithms and an API are used in their ordinary capacity – for parsing, collecting data and presenting data. 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because evaluating the additional elements identified previously both individually and in combination the examiner concludes that adding the words “apply it” with the abstract idea do not amount to significantly more than the recited abstract idea.
Claims 19 and 20 include the additional elements of a system comprising control circuitry and a non-transitory computer-readable medium comprising instructions executed by a processor however, these additional limitations do not save the claims from the conclusion that the additional elements merely add the words “apply it” to the abstract idea and provide neither a practical application or significantly more than the abstract idea. The dependent claims merely narrow the abstract idea or recite further additional limitations adding the words “apply it” such as in claim two where the invoice data is converted to a suitable format for computational recognition.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM E RANKINS whose telephone number is (571)270-3465.  The examiner can normally be reached on 9-530 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bennett Sigmond can be reached on 303-297-4411.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WILLIAM E RANKINS/Primary Examiner, Art Unit 3694